
	
		II
		111th CONGRESS
		1st Session
		S. 1644
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Ms. Stabenow (for
			 herself and Mr. Kennedy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Trade Act of 1974 to require a Public Health
		  Advisory Committee on Trade to be included in the trade advisory committee
		  system, to require public health organizations to be included on the Advisory
		  Committee for Trade Policy and Negotiations and other relevant sectoral or
		  functional advisory committees, and for other purposes.
	
	
		1.Public Health Advisory
			 Committee on Trade
			(a)EstablishmentSection 135(c)(1) of the Trade Act of 1974
			 (19 U.S.C. 2155(c)(1)) is amended by adding at the end the following:
			 The President shall establish, among the committees established under
			 this paragraph, a Public Health Advisory Committee on Trade composed of members
			 appointed pursuant to paragraph (5)..
			(b)MembershipSection
			 135(c) of the Trade Act of 1974 (19 U.S.C. 2155(c)) is amended by adding at the
			 end the following:
				
					(5)(A)Members of the Public
				Health Advisory Committee on Trade established under paragraph (1) shall be
				appointed from among individuals—
							(i)nominated by and representing
				organizations in the United States with an interest in improving and protecting
				the public health; and
							(ii)who have expertise in—
								(I)the relationship of trade to sustainable
				economic development;
								(II)public health regulations and the
				authority of the Government to regulate in the interest of public health,
				including by adopting sanitary and phytosanitary rules, technical standards,
				regulations with respect to the production, distribution, sale, or advertising
				of tobacco, alcohol, and harmful substances, and standards to ensure clean and
				safe food, air, and water;
								(III)vital human services and systems,
				including health care and public health services and systems and water supply
				and sanitation services and systems, and licensing and cross-border movement of
				persons employed in the provision of such services or the development of such
				systems;
								(IV)occupational safety and health;
				or
								(V)matters relating to access to affordable
				pharmaceuticals.
								(B)The President shall ensure that
				membership of the Public Health Advisory Committee on Trade is of sufficient
				size to be reasonably representative of the range of organizations and persons
				in the United States interested in public health.
						(C)(i)No individual may be
				appointed to the Public Health Advisory Committee on Trade who represents a
				commercial or for-profit entity with an interest in health services or
				regulations.
							(ii)No individual appointed to the Public
				Health Advisory Committee on Trade may continue to serve on the Committee if
				the individual, or the individual's employer, receives or contracts to receive
				a significant payment or other financial support from a commercial or
				for-profit entity represented on any trade advisory committee established under
				this section.
							(D)The members of the Public Health
				Advisory Committee on Trade shall elect a Chairperson from among the members of
				the
				Committee.
						.
			2.Inclusion of
			 public health organizations on Advisory Committee for Trade Policy and
			 Negotiations
			(a)In
			 generalSection 135(b)(1) of
			 the Trade Act of 1974 (19 U.S.C. 2155(b)(1)) is amended by inserting
			 nongovernmental public health organizations, after
			 conservation organizations,.
			(b)Nongovernmental
			 public health organizations definedSection 135(m) of the Trade
			 Act of 1974 (19 U.S.C. 2155(m)) is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(2)by striking
			 (m) Non-Federal
			 government defined.—As used in this section, the term
			 non-Federal government means— and inserting the
			 following:
					
						(m)DefinitionsIn
				this section:
							(1)Non-Federal
				governmentThe term non-Federal government
				means—
							;
				and
				(3)by adding at the
			 end the following:
					
						(2)Nongovernmental
				public health organizations
							(A)In
				generalThe term nongovernmental public health
				organization includes any nonprofit organization or coalition that works
				to promote the public health, increase access to affordable health-related
				services or products, or to prevent and reduce any major disease, illness, or
				public health problem.
							(B)ExclusionThe
				term nongovernmental public health organization does not include
				any organization that receives—
								(i)20
				percent or more of its total funding from a single commercial, for-profit
				entity; or
								(ii)30 percent or
				more of its total funding from commercial, for-profit
				entities.
								.
				3.Modification of
			 required consultations with advisory committees during trade
			 negotiations
			(a)Extension of
			 consultationsSection 135(a)(1) of the Trade Act of 1974 (19
			 U.S.C. 2155(a)(1)) is amended in the flush text by inserting and
			 throughout negotiations before the end period.
			(b)Policy,
			 technical, and other advice and informationSection 135(d) of the
			 Trade Act of 1974 (19 U.S.C. 2155(d)) is amended—
				(1)by striking
			 Committees established and inserting the following:
					
						(1)Committee
				meetingsCommittees
				established
						;
				(2)in paragraph (1),
			 as redesignated, by inserting Health and Human Services, after
			 Commerce,; and
				(3)by
			 adding at the end the following:
					
						(2)Requests for
				advice and informationThe United States Trade Representative and
				the Secretaries of Agriculture, Commerce, Health and Human Services, Labor,
				Defense, or other executive departments, as appropriate, shall—
							(A)seek and consider
				advice and information described in paragraph (1) with respect to the
				negotiating objectives and the terms of a trade agreement being negotiated by
				the United States and the impact of those terms on the United States before the
				commencement of negotiations, throughout the negotiating process, and before a
				final agreement is reached; and
							(B)to the maximum
				extent practicable, seek written advisory opinions from each committee
				established under this section and from any dissenting members of such a
				committee before a final agreement is reached with respect to the terms of a
				trade agreement.
							(3)Written
				responses to committee commentsThe United States Trade
				Representative and the Secretaries of Agriculture, Commerce, Health and Human
				Services, Labor, Defense, or other executive departments, as appropriate, shall
				respond in writing to the advice or information submitted under this subsection
				by a committee established under this section or by a member of such a
				committee.
						.
				4.Advisory
			 committee reports on trade agreementsSection 135(e) of the Trade Act of 1974 (19
			 U.S.C. 2155(e)) is amended to read as follows:
			
				(e)Advisory
				committee reports on trade agreements
					(1)Report of
				advisory committeesNot later than date on which the President
				notifies Congress of the President's intention to enter into a trade agreement,
				the Advisory Committee for Trade Policy and Negotiations, the Public Health
				Advisory Committee on Trade, each appropriate policy committee, and each
				appropriate sectoral or functional committee shall submit to the President,
				Congress, and the United States Trade Representative a report on the effects of
				the trade agreement.
					(2)Contents of
				reportThe report required under paragraph (1) shall include an
				advisory opinion assessing—
						(A)the extent to
				which the trade agreement promotes the economic interests of the United
				States;
						(B)the extent to which
				the trade agreement promotes public health and promotes the goal of protecting
				the environment in the United States and in any other country affected by the
				agreement;
						(C)for each
				appropriate sectoral or functional committee, the extent to which the trade
				agreement provides for equity and reciprocity within the sector or functional
				area with respect to which the committee has responsibility; and
						(D)a summary of any
				dissenting opinion written by a member of a committee involved in developing
				the report.
						(3)Public
				availabilityThe report required under paragraph (1) shall be
				made publicly available on the Web site of the United States Trade
				Representative unless the President determines that making the report publicly
				available would result in the disclosure of confidential or privileged trade
				secrets or commercial or financial information, interfere with diplomatic
				relations, or endanger the national security of the United States.
					(4)Appropriate
				committees definedIn this subsection, the term
				appropriate means, with respect to a committee, that the committee
				was established under subsection (c) to provide advice on matters affected by
				the trade agreement with respect to which a report is submitted under paragraph
				(1).
					.
		
